 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDtract of September 18, 1950, between the Intervenor and theEmployer one of unreasonable duration.4 Accordingly, we shalldismiss the petition which was filed more than 2 years beforethe expiration date of the existing contract.5[The Board dismissed the petition.]4General Motors (Milwaukee Plant), A. C. Spark Plug Division, 102 NLRB 1139; AllisChalmers Manufacturing Company (West Allis Plant), 102 NLRB 1135; and General MotorsCorporation, Detroit Transmission Division, 102 NLRB 1140Slit view of this disposition of the case, we need not pass upon the appropriateness of theunit request of the Petitioner.HAMMERMILL PAPER COMPANY, INC.andREGINALD C.PERRY,PetitionerandINTERNATIONAL BROTHERHOODOF PAPERMAKERS, AFL. Case No. 6-RD-86. May 29, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Elmer E. Hope,hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.'Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connectionwiththis casetoa three-member panel[Members Houston,Styles, andPeterson].Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.ThePetitioner,an employeeof the Employer,assertsthat the Union,which is being currently recognized by theEmployer asthe bargaining representative of the employeesdesignated in the petition,isno longer the representativeas defined in Section9 (a) of the Act.3.The Union contends that the petition herein should bedismissed because the Petitioner is acting as a "front" forDistrict 50, United Mine Workers of America, hereinafterreferred to as UMW,a noncomplying labor organization.Local Union No. 12,560 of the UMW had been the bargainingrepresentative of the Employer'semployees until the Unionwon a Board election and was certified as the bargainingrepresentative of these employees on April 26,1951.'TheEmployer and the Union have a contract that expires onJune 1, 1953.iAt the hearing, the Union moved to dismiss the petit ion on the ground that no showinghad been made by the Petitioner that a substantial number of employees desired decertificationShowing of interest in a decertification case, as in a certification case, is an administrativematter not litigable by the parties. This motion is therefore denied Suburban Propane Gas,Corporation (Shorgas Division), 86 NLRB 1232..'Case No. 6-RC-714, not reported in printed volumes of Board decisions105 NLRB No. 36. FARRINGTON MANUFACTURING COMPANY195The Petitioner,Perry,had been president of Local UnionNo. 12,560, for 5 years, but was expelled for 99 years and lifebecause he was largely responsible for bringing about theemployees'disaffection from the UMW and affiliation with theUnion.At the time Perry initiated these proceedings,Mike Smijon,identified by witnesses as the district representative of theUMW, was attempting to organize the employees for the UMW.Perry testified that he obtained a supply of mimeographeddecertification petition forms from his attorney,and that hedid not circulate any petitions himself,nor obtain any signaturesthereon, but had this done by committeemen who were notidentified.These forms were identical with the mimeographedforms that Smijonhad given to employees to circulate exceptthat a typewritten sentence had been added to the forms usedby Perry stating that "We authorize Reginald C. Perry, afellowemployee,tofile a petition with the NLRB for anelection."The record shows that Smijon visited employees at theirhomes to solicit their signatures to a decertification petition,and that he offered money,liquor,and the use of his car toemployees to sign or to circulate this petition. Smijon toldone employee that the purpose of the petition"was to get30 percent or more so we can have an election,"and toldanother employee that"we will use force for the company torecognize us."Three witnesses testified as to various occasions on whichthey had observed Perry and Smijon together engaged in con-versation.Another witness,Allan Craig,stated that he waswith Perry when they walked out of the plant,that they talkedtoSmijon, and that both Perry and Craig received petitionforms from Smijon although Craig did not see the languageon the forms given to Perry.Although Perry testified thathe knew Smijon only by sight,he admitted conversing withhim in front of the plant on one occasion,although he deniedthat their conversation dealt with decertification of the Union.Under all the circumstances of this case,we find that Perrywas in fact acting on behalf of a noncomplying labor organiza-tion, and we shall therefore dismiss the petition.'[The Board dismissed the petition.]3SeeTinun Industries, Inc., 104NLRB359; Knife River Coal Mining Company,91 NLRB176.FARRINGTON MANUFACTURING COMPANYandLODGE 860,DISTRICT 38, INTERNATIONAL ASSOCIATION OF MA-CHINISTS,AFL, Petitioner. Case No. 1-RC-3122. May 29,1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before George A.105 NLRB No. 34.